*309Opinion by
Cole, J.
The merchandise was classified and claimed dutiable at the same rates and under the same paragraphs as similar merchandise covered by the decision in Quong Yuen Shing Co. v. United States (31 C. C. P. A. 43, C. A. D. 247). In accordance with stipulation of counsel and on the authority of said cited case, the record in which was incorporated heroin, the merchandise at bar was found to contain salt and was therefore excluded from paragraph 5. The protests were sustained to this extent.